EXHIBIT 10.2

 

GOODWILL PROTECTION AGREEMENT

 

THIS GOODWILL PROTECTION AGREEMENT is made effective the 17th day of January,
2008, between APOTHECARYRX, LLC, an Oklahoma limited liability company (the
“Buyer”) and NORMAN GREENBERG, an individual (the “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Pharmacy Purchase Agreement dated effective
January 3, 2008, (the “Purchase Agreement”) among the Buyer, the Seller and
Rambo Pharmacy, Inc. (“Rambo”), the Buyer purchased the Seller’s pharmacy
business located in Decatur, Illinois (the “Business”) for a sum in excess of
Two Million Two Hundred Thousand Dollars ($2,200,000.00);

 

WHEREAS, the Seller has operated the Business for numerous years during which
time the Seller has built a strong patronage which is the predicate on which the
Seller’s Business is based; and

 

WHEREAS, to induce the Buyer to perform the Purchase Agreement and to protect
the goodwill purchased by the Buyer in the Business, the Seller has agreed to
execute, deliver and perform this Goodwill Protection Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.           Noncompetition Covenant.  The Seller agrees as follows:

 

1.                For the five (5) year period beginning on the date of this
Goodwill Protection Agreement, the Seller agrees that the Seller, the Seller’s
affiliates and any person receiving a portion of the Purchase Price under the
Purchase Agreement will not undertake any plan, program or effort designed or
intended to, directly or indirectly, contract or provide, solicit or offer to
prepare, dispense or sell at retail any pharmacy, prescription or over the
counter drugs or pharmaceuticals (the “Pharmacy Services”) to any person and the
family members of any person, or any entity and the affiliates of any entity,
who acquired Pharmacy Services within the past five (5) years from the Business.

 

2.                For the five (5) year period beginning on the date of this
Goodwill Protection Agreement, the Seller agrees that the Seller, the Seller’s
parents, subsidiaries, affiliates and shareholders and any person receiving a
portion of the Purchase Price under the Purchase Agreement will not, directly or
indirectly, conduct any Pharmacy Business within twenty (20) miles of the
location of the Business.

 

For purposes of this Goodwill Protection Agreement, the term “Pharmacy Business”
means: owning, managing, operating, controlling, engaging in or being connected
with as a partner, investor, stockholder, creditor, guarantor, advisor,
employee, independent contractor or consultant, the business of offering,
soliciting, conducting or providing Pharmacy Services.  The Seller’s employment
with the Buyer will not violate the terms of this Agreement.

 

2.           Separate Covenants.  This Goodwill Protection Agreement will be
deemed to consist of a series of separate covenants independent from any
provision of the Purchase Agreement.  The Seller expressly agrees that the
character, duration and geographical scope of this Goodwill Protection Agreement
are reasonable in light of the circumstances as existing on the date of this
Goodwill Protection Agreement.  However, should a determination nonetheless be
made by a court of competent jurisdiction at a later date that the character,
duration or geographical scope of this Goodwill Protection Agreement is
unreasonable in light of the circumstances as then existing or existing at the
execution of this Goodwill Protection Agreement, then it is the intention and
the agreement of the

 

1

--------------------------------------------------------------------------------


 

Seller and the Buyer that this Goodwill Protection Agreement be construed by the
court and given effect in such a manner as to impose only the restrictions on
the conduct of the Seller which are reasonable in light of the circumstances as
then existing and as are necessary to assure the Buyer of the intended benefit
of this Goodwill Protection Agreement.  If, in any judicial proceeding, a court
refuses to enforce all of the separate covenants deemed included herein because,
taken together such covenants are more extensive than necessary to assure the
Buyer of the intended benefit of this Goodwill Protection Agreement, it is
expressly understood and agreed between the parties that those covenants not to
be enforced in such proceeding will, for the purpose of such proceeding, be
deemed eliminated from the provisions hereof.

 

3.           Periodic Payments.  As additional consideration for the Seller’s
execution, delivery and performance of this Goodwill Protection Agreement, the
Buyer agrees to pay to the Seller the principal amount of $220,000.00 together
with interest at the rate of 7% per annum computed from the date of this
Agreement, in sixty (60) monthly blended payments of principal and interest,
each in the amount of $4,351.76.  The monthly payments will commence on
February 1, 2008, and be made on the 1st day of each month thereafter through
and including January 1, 2013.  Each such payment will be sent by regular mail
to the addresses provided under Paragraph 6.1 of this Goodwill Protection
Agreement.  Any payment not received by the Seller within five (5) business days
after it is due will accrue a late fee equal to 5% of the amount of such payment
which late fee shall be payable by the Buyer with the next payment.  The Buyer
will have the right to prepay all amounts due under this Goodwill Protection
Agreement in whole or in part at any time without premium or penalty, but with
interest on the unpaid principal balance accrued to the date of prepayment.  In
the event of the death of the Seller, all remaining payments will be made to the
Seller’s estate.

 

4.           Default by Seller.  If the Seller fails to perform any obligation
contained in this Goodwill Protection Agreement, the Buyer will serve written
notice to the Seller specifying the nature of such default and demanding
performance.  If such default has not been cured within five (5) business days
after receipt of such default notice, the Buyer will be entitled to demand
specific performance, suspend performance of any obligation under this Goodwill
Protection Agreement, or exercise all remedies available at law or in equity. 
Given the nature of the Pharmacy Business, the parties acknowledge and agree
that the goodwill sold by the Seller and purchased by the Buyer cannot be
protected if the provisions of this Goodwill Protection Agreement are not
strictly enforced. Accordingly, the parties acknowledge and agree that if there
is a breach by the Seller of the provisions of this Goodwill Protection
Agreement, money damages alone will not be adequate and the Buyer will be
entitled to an injunction restraining the Seller from violating the provisions
of this Goodwill Protection Agreement.  In addition to the foregoing and any
other remedies available to the Buyer, at law or in equity, in the event the
Seller is in default and the Buyer is diligently pursuing a judicial remedy, the
periods specified in paragraphs 1.1, 1.2 and 1.3 will be tolled until the
conclusion of the judicial action (the “Tolling Period”) and such periods will
be automatically extended by the number of days elapsed during the Tolling
Period.  The remedies provided by this Goodwill Protection Agreement are
cumulative and will not exclude any other remedy to which a party might be
entitled under this Goodwill Protection Agreement.  In the event, a party elects
to selectively and successively enforce such party’s rights under this Goodwill
Protection Agreement, such action will not be deemed a waiver or discharge of
any other remedy.

 

5.           Default by Buyer.  If the Buyer defaults in the payment under this
Agreement, then the Seller’s obligations under this Agreement will immediately
terminate. If the Buyer fails to perform any obligation of the Buyer contained
in this Goodwill Protection Agreement or if the Buyer defaults under the
Security Agreement of even date herewith between the Buyer and Rambo, and such
default continues for five (5) business days after the Buyer receives notice of
default from the Seller, the unpaid balance due will become immediately due and
payable in full with interest at 7% until paid and the Seller may exercise any
and all available remedies it may have to collect the balance due.

 

6.           Miscellaneous.  It is further agreed as follows:

 

1.                Notices.  Except as expressly provided herein, any notice,
demand or communication required or permitted to be given by any provision of
this Goodwill Protection Agreement will be in writing and will be deemed to have
been given and received when delivered personally or by telefacsimile, or on the
date

 

2

--------------------------------------------------------------------------------


 

following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following addresses or to such other or additional addresses as any party
might designate by written notice to the other parties:

 

To the Buyer:

 

ApothecaryRx, LLC

 

 

C/o Mr. Lewis P. Zeidner, President

 

 

5500 Wayzata Boulevard, Suite 210

 

 

Golden Valley, Minnesota 55416

 

 

Fax: (763) 647-1137

 

 

 

With a copy to:

 

Michael Meleen, Esquire

 

 

Commercial Law Group, P.C.

 

 

700 Oklahoma Tower

 

 

210 Park Avenue

 

 

Oklahoma City, Oklahoma 73102

 

 

Fax: (405) 232-5553

 

 

 

To the Seller:

 

Mr. Norman Greenberg

 

 

140 East Court Manor Place

 

 

Decatur, Illinois 62522

 

 

 

With a copy to:

 

Thomas M. Shade, Esquire

 

 

132 S. Water St. Suite 515

 

 

Decatur, Illinois 62523

 

 

Fax: (217) 428-0905

 

2.                Severability.  If any clause or provision of this Goodwill
Protection Agreement is illegal, invalid or unenforceable under any present or
future law, the remainder of this Goodwill Protection Agreement will not be
affected thereby. It is the intention of the parties that if any such provision
is held to be illegal, invalid or unenforceable, there will be added in lieu
thereof a provision as similar in terms to such provisions as is possible and to
be legal, valid and enforceable.

 

3.                Entire Agreement.  This Goodwill Protection Agreement,
together with the Purchase Agreement and the other instruments executed in
connection therewith, constitute the entire agreement between the parties with
respect to the subject matter hereof and there are no agreements,
understandings, warranties or representations except as set forth herein. 
Neither this Goodwill Protection Agreement nor any of the provisions hereof can
be changed, waived, discharged or terminated except by an instrument signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

 

4.                Attorneys’ Fees.  If any party institutes an action or
proceeding against any other party relating to the provisions of this Goodwill
Protection Agreement, the party to such action or proceeding which does not
prevail will reimburse the prevailing party therein for the reasonable expenses
of attorneys’ fees and disbursements incurred by the prevailing party.

 

5.                Waiver.  Waiver of performance of any obligation or term
contained in this Goodwill Protection Agreement by any party, or waiver by one
party of the other’s default hereunder will not operate as a waiver of
performance of any other obligation or term of this Goodwill Protection
Agreement or a future waiver of the same obligation or a waiver of any future
default.

 

6.                Assignment.  The Buyer may assign all or any portion of its
rights hereunder to:

 

3

--------------------------------------------------------------------------------


 

(a) any other entity or person which at any time controls or is under common
control with the Buyer, or (b) any entity or person which acquires all or any
portion of the Business but without release of the Buyer’s liability hereunder
for payment.

 

7.                Governing Law.  This Goodwill Protection Agreement will be
interpreted, construed and enforced in accordance with the laws of the State of
Illinois, regardless of any applicable principles of conflicts of law. Venue and
jurisdiction shall be vested in the Circuit Court of Macon County, Illinois, or
the Federal Court having jurisdiction in Macon County, Illinois, in the event of
any dispute under this Agreement.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO GOODWILL PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

/S/NORMAN GREENBERG

 

 

NORMAN GREENBERG, individually

 

(the “Seller”)

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO GOODWILL PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

APOTHECARYRX, LLC, an

 

Oklahoma limited liability company

 

 

 

By

/S/LEWIL P. ZEIDNER

 

 

Lewis P. Zeidner, President

 

6

--------------------------------------------------------------------------------